DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in a telephone interview with Todd A. Noah, Reg. No. 35,626, on February 1, 2021.   


The application has been amended as follows: 
In the claims:
Amend claim 8, as follows:

8.	(Currently Amended) A non-transitory computer-readable medium 
store one or more  action override rules into a hierarchy of rules applicable to a plurality of users, the hierarchy of rules having a default first level rule and one or more default second level rules, the default first level rule and the one or more default second level rules each Page 3 of 8Application. No. 15/861,354including display criteria associated with a corresponding one of a plurality of user interface pages, each of the one or more action override rules including display criteria associated with a corresponding user interface page of the plurality of user interface pages; 

determine whether the request criteria associated with the user action matches the display criteria of the one or more action override rules; 
cause, in response a determination that the display criteria of one of the action override rules matches the request criteria associated with the user action, the display of the user interface page associated with the display criteria of the action override rule with the matching criteria; and 
cause, in response to a determination that there is no action override rule having display criteria that matches the request criteria associated with the user action, the display of the user interface page associated with the display criteria of a corresponding one of the one or more default second level rules.



Reasons For Allowance
The Office has withdrawn the rejections set forth in the Final Rejection mailed 9/3/2020.  Applicant’s arguments, filed 1/4/2021, have been fully considered and are persuasive.  The claims are allowable in light of Applicant’s amendments and remarks, submitted 1/4/2021.   See, for example, the remarks set forth on pages 7-8.



After a thorough search, and in light of the prior art of record, claims 1-6, 8-13 and 15-20 (renumbered as 1-18) are allowed.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  



Conclusion and Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        



February 1, 2021